Merrell, J. (dissenting):
I dissent and vote for reversal on the following grounds: (1) The trial court charged the jury that if they found the accident occurred while plaintiff was alighting from or was on the street free from the truck and was struck before he had an opportunity to move out of the way of the truck their verdict must be for the defendant. Under such instruction which became the law of the case the jury should have found for the defendant under the evidence. (2) The plaintiff would not have been injured had he not been where he had no business to be. (3) Plaintiff’s position in the street when he was injured was in connection with the free ride which he had obtained from defendant’s chauffeur.